DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to amendment filed on 05/17/22 has been acknowledged. It is noted that claims 1-9 and 11-15 are pending in the application and claim 10 has been canceled.

Response to Arguments
Applicant's arguments, filed 05/17/22, with respect to the rejection(s) of claim(s) under 35 USC 102 as being over Grunnet-Jepsen et al (US 2017/0186166) reference has been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection (see below) is made Grunnet-Jepsen et al (US 2017/0186166) in view of Lalley et al (US 2012/0008103).

Applicant's arguments filed 05/17/22 have been fully considered but they are not persuasive.
Applicant's arguments:
Applicant argued pages 6-8 that Grunnet-Jepsen et al in view of Lalley et al combination does not teach or suggest the feature “the projection lens is a wide-angle projection lens operable to produce a projected image over an angle of 110° or more” recited as in amended claims 1 and 12. Furthermore, the teachings of Grunnet-Jepsen et al in view of Lalley et al combination is incompatible.

Response to Arguments:
This argument is not persuasive.
It is respectfully pointed out to applicant that, as stated in the previous Office action, Grunnet-Jepsen et al in view of Lalley et al discloses clearly the claimed language of the present invention recited with feature "the projection lens is a wide-angle projection lens operable to produce a projected image over an angle of 110° or more” as recited in amended claim 1 and 12 (see below OA).
In this case, the Office respectfully submits that Grunnet-Jepsen et al teaches clearly the claimed language as recited in claims 1 and 12 (see below Office action) except for the projection lens is a wide-angle projection lens operable to produce a projected image over an angle of 110° or more. However, Lalley et al teaches that it is known in the art to provide the projection lens (280 @ figure 2 and paragraph [0073]: e.g., an optical element such as a wide angle lens or array of lenses 280 as discussed elsewhere) is a wide-angle projection lens (280 @ figure 2) operable to produce a projected image over an angle of 110° or more (figure 9A “wide angle lens types greater than 90 and less than or equal to 180 degrees” and paragraph [0095]: e.g., wide angle lenses with a field of view output measured in degrees. The numbers on the left side of the chart represent greater than hemispherical coverage achieved by these lenses. For example, a lens with an output angle of 112.5 degrees can cover 225 degrees of the interior projection surface solid angle). Thus, in response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, both of Grunnet-Jepsen et al and Lalley et al teach the same function for the purpose of improving in the overall projected image with improved speckle reduction. Therefore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the (Grunnet-Jepsen et al and Lalley et al) references themselves or in the knowledge generally available to one of ordinary skill in the art. Thus, when the references are considered in combination, the recitation of the claims would have been obvious as suggested.
Therefore, it is respectfully pointed out to applicant that, as stated in the previous Office action, does disclose the claimed invention.
For the reasons set forth above the arguments, it is believed that the rejection of the claims 1-9 and 11-15 under 35 USC 103 is proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grunnet-Jepsen et al (US 2017/0186166) in view of Lalley et al (US 2012/0008103).
Regarding claim 1 and 12-13; Grunnet-Jepsen et al discloses a method and a VCSEL array structured light illuminator (250 @ figure 2) comprising:
an array of VCSELs (235 @ figure 2) operable to produce beams of light (230 figure 2);
a projection lens (205 @ figure 2) having chief ray angles (paragraph [0073]: e.g., concentrates the IR light emitted from the VCSEL array 235 onto a smaller optical viewpoint of the IR projection lens 205 by changing the angles of the emitted IR light, and thus lessening the Chief Ray Angle (CRA). In such a way, the micro-lens array 225 changes the functional distance from the center to match the Chief Ray Angle (CRA) of the IR projection lens 205); and
an optical element (micro-lens array 230 @ figure 2) disposed between the array of VCSELs (235 @ figure 2) and the projection lens (205 @ figure 2), the optical element (235 @ figure 2) being operable to bend the beams of light (beam bending 230 @ figure 2) produced by the VCSELs (235 @ figure 2) to match (paragraph [0073]: e.g., In such a way, the micro-lens array 225 changes the functional distance from the center to match the Chief Ray Angle (CRA) of the IR projection lens 205) corresponding chief ray angles of the projection lens (205 @ figure 2);
wherein the projection lens (205 @ figure 2) is operable to project beams of light (230 @ figure 2) received from the optical element (235 @ figure 2) to generate a structured illumination pattern (210 @ figure 2) onto one or more objects (192 @ figure 1A). See figures 1-8
Grunnet-Jepsen et al discloses all of feature of claimed invention except for the projection lens is a wide-angle projection lens operable to produce a projected image over an angle of 110° or more. However, Lalley et al teaches that it is known in the art to provide the projection lens (280 @ figure 2 and paragraph [0073]: e.g., an optical element such as a wide angle lens or array of lenses 280 as discussed elsewhere) is a wide-angle projection lens (280 @ figure 2) operable to produce a projected image over an angle of 110° or more (figure 9A “wide angle lens types greater than 90 and less than or equal to 180 degrees” and paragraph [0095]: e.g., wide angle lenses with a field of view output measured in degrees. The numbers on the left side of the chart represent greater than hemispherical coverage achieved by these lenses. For example, a lens with an output angle of 112.5 degrees can cover 225 degrees of the interior projection surface solid angle). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine VCSEL array structured light illuminator of Grunnet-Jepsen et al with the projection lens is a wide-angle projection lens operable to produce a projected image over an angle of 110° or more as taught by Lalley et al for improving in the overall projected image with improved speckle reduction.
Regarding claim 7; Grunnet-Jepsen et al discloses the optical element comprises a microlens array (225 @ figure 2) having layout corresponding to a layout of the VCSEL array (235 @ figure 2) with offset array configuration.
Regarding claim 8; Grunnet-Jepsen et al discloses the microlens array (225 @ figure 2) is disposed on the VCSEL array (235 @ figure 2).
Regarding claim 9; Grunnet-Jepsen et al discloses the microlens array (225 @ figure 2) includes microlenses (figure 2: plurality of lenses) whose respective positions are offset progressively from corresponding locations of VCSEL array elements (235 @ figure 2).
Regarding claims 11 and 15; Grunnet-Jepsen et al discloses an imaging apparatus (199 @ figures 1A-1B) comprising: the illuminator (150 @ figures 1A-1B) is operable to project a structured illumination pattern onto one or more objects (192 @ figure 1A); a camera (105, 110 @ figures 1A-1B) mounted off- axis of the illuminator (150 @ figures 1A-1B), the camera (105, 110 @ figures 1A-1B) being operable to record a structured illumination pattern reflected (paragraph [0062]: e.g., There must be sufficient laser power output for the light to be projected from the laser originating the light to hit the object in the scene and then to reflect back from the object to the detectors) or scattered by the one or more objects (192 @ figure 1A); and a computing device (135 @ figure 1A) including one or more processors to compute a respective location or movement of the one or more objects (120, 125 @ figure 1B) based on the recorded pattern.
Regarding claim 14; Grunnet-Jepsen et al discloses the light beams (230 IR light @ figure 2) from the light emitting elements (255 VSCEL @ figure 2) are bent (beam bending 220 @ figure 2) by at least one of the following so as to match the corresponding chief ray angles (paragraph [0073]) of the projection lens (IR projection lens 205 @ figure 2): a refractive optical element, a diffractive optical element; a Fresnel lens; or a microlens array (225 @ figure 2).
It is noted that the term “or” is alternative. Therefore, this limitation “a refractive optical element, a diffractive optical element; a Fresnel lens; or a microlens array” is considered to be “a micro- lens array”.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jepsen et al in view of Lalley et al as applied to claim 1 above, and further in view of Lemoff (US 2004/0218854). 
Regarding claim 2; Grunnet-Jepsen et al in view of Lalley et al combination discloses all of feature of claimed invention except for the optical element comprises a refraction lens. However, Lemoff teaches that it is known in the art to provide the optical element comprises a refraction lens (251a-251d, 261a-261d @ figure 3 and paragraph [0023]: e.g., micro-lens arrays are typically used in each plane and may be made up of either refractive or diffractive lenses. Refractive lenses offer the highest possible efficiency because with application of the appropriate anti-reflective coating most incident light is transmitted and refracted according to Snell's law). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine VCSEL array structured light illuminator of Grunnet-Jepsen et al with limitation above as taught by Lemoff for improving diffraction efficiency typically declines as focusing power and angular deflection increase.
Regarding claim 3; Grunnet-Jepsen et al in view of Lalley et al combination discloses the refraction lens is spherical. However, Lemoff teaches that it is known in the art to provide the refraction lens is spherical (paragraphs [0023]: e.g., refractive micro-lens arrays are restricted to spherical surface profiles). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine VCSEL array structured light illuminator of Grunnet-Jepsen et al with limitation above as taught by Lemoff for improving diffraction efficiency typically declines as focusing power and angular deflection increase.
Regarding claim 4; Grunnet-Jepsen et al in view of Lalley et al combination discloses all of feature of claimed invention except for the refraction lens is aspherical. However, Lemoff teaches that it is known in the art to provide the refraction lens is aspherical (paragraphs [0023]: e.g., refractive micro-lens arrays are restricted to spherical surface profiles while more expensive methods are typically needed for the fabrication of aspherical surface profiles). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine VCSEL array structured light illuminator of Grunnet-Jepsen et al with limitation above as taught by Lemoff for improving diffraction efficiency typically declines as focusing power and angular deflection increase.
Regarding claim 5; Grunnet-Jepsen et al in view of Lalley et al combination discloses all of feature of claimed invention except for the optical element comprises a diffractive optical element. However, Lemoff teaches that it is known in the art to provide the optical element comprises a diffractive optical element (paragraphs [0023]: e.g., micro-lens arrays are typically used in each plane and may be made up of either refractive or diffractive lenses). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine VCSEL array structured light illuminator of Grunnet-Jepsen et al with limitation above as taught by Lemoff for improving diffraction efficiency typically declines as focusing power and angular deflection increase.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jepsen et al in view of Lalley et al as applied to claim 1 above, and further in view of Warren (US 2016/0164261).
Regarding claim 6; Grunnet-Jepsen et al in view of Lalley et al combination discloses all of feature of claimed invention except for the optical element comprises a Fresnel lens. However, Warren teaches that it is known in the art to provide the optical element comprises a Fresnel lens (paragraph [0059]: e.g., fabricating refractive micro-lenses include grey-scale lithography and jet deposition. Diffractive lenses (Fresnel lenses) can also be fabricated on the substrate using fabrication processes including grey-scale lithography). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine VCSEL array structured light illuminator of Grunnet-Jepsen et al with limitation above as taught by Warren for improving safety eyes and improving the operation of the VCSEL array by reducing the amount of heat generated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Swaminathan et al (US 2017/0374244) discloses an apparatus comprises a vertical cavity surface emitting laser (VCSEL) array comprising a plurality of VCSELs; a micro-lens array coupled to the VCSEL array and having a plurality of lenses, and each of the plurality of lenses is positioned over a VCSEL in the VCSEL array; and a projection lens coupled to the micro-lens array (MLA), where light emitted by the VCSEL array is projected as a sequence of patterns onto an object by the projection lens.
2) Geiger et al (US 2017/0089757) discloses an optoelectronic module that includes a reflectance member which exhibits mitigated or eliminated fan-out field-of-view overlap can be concealed or its visual impact minimized compared to a host device in which the optoelectronic module is mounted.
3) Baney et al (US 2005/0094154) discloses an optical navigation system for determining movement relative to a navigation terrain includes a first source and a second source of optical radiation for illuminating the navigation terrain, the first source differing from the second source in at least one operating parameter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 01, 2022

						/SANG H NGUYEN/                                                                          Primary Examiner, Art Unit 2886